t c no united_states tax_court g-5 investment_partnership h miles investments llc tax_matters_partner and henry m greene and julie m greene partners other than the tax_matters_partner petitioners v commissioner of internal revenue respondent docket no filed date g-5 filed its partnership return for on date r issued a notice of final_partnership_administrative_adjustment fpaa to g-5 for on date more than years after the date of filing of the partnership tax_return and the filing of the partners’ individual and federal_income_tax returns but before the expiration of years from the dates the partners filed their individual federal_income_tax returns r’s fpaa denied partnership losses in g-5’s partners reported their distributive shares of partnership losses for as capital_loss carryovers on their individual federal_income_tax returns for ps moved for judgment on the pleadings on the ground that the period of limitations for assessing any_tax resulting from this partnership proceeding has expired pursuant to secs a and a i r c r contends the period of limitations for assessment has not expired under sec_6501 i r c for and he may assess taxes attributable to the adjustment of partnership items for against the partners for held secs a and a i r c do not preclude r from issuing the fpaa and adjusting partnership items for held secs a and a i r c do not preclude r from assessing against the partners an income_tax_liability for the tax years attributable to the carryforward by the partners of their distributive shares of partnership losses for where the partnership_item adjustments relate to transactions completed and reported on g-5’s partnership return in denis j conlon and steven s brown for petitioners william f castor for respondent opinion haines judge this case is a partnership-level action based on a petition filed pursuant to sec_6226 the sole issue raised by petitioners’ motion for judgment on the pleadings is whether the period of limitations for making assessments of unless otherwise indicated all section references are to the internal_revenue_code code as amended and rule references are to the tax_court rules_of_practice and procedure income_tax against individual partners relative to partnership items has expired pursuant to sec_6501 and the following facts are based upon the parties’ pleadings see rule they are stated solely for the purpose of deciding the motion for judgment on the pleadings and not as findings_of_fact in this case see fed r civ p a background g-5 investment_partnership g-5 filed a form_1065 u s return of partnership income for on date henry m greene and his wife julie m greene partners were indirect_partner sec_3 in g-5 and h miles investments l l c was the tax_matters_partner tmp on date respondent issued a notice of final_partnership_administrative_adjustment fpaa for the fpaa was issued more than years after the filing of the partnership return and the filing of the partners’ individual and for convenience the court uses the terms partnership and partner without deciding whether a partnership existed a matter which respondent disputes the term indirect_partner means a person holding an interest in a partnership through one or more pass-thru partners sec_6231 the term pass-thru_partner means a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership with respect to which proceedings under subch c are conducted sec_6231 h miles investments l l c is a single-member limited_liability_company and a pass-thru_partner with petitioner henry m greene as its member federal_income_tax returns but before the expiration of years from the dates the partners filed their individual federal_income_tax returns in the motion for judgment on the pleadings petitioners contend respondent is barred by the statute_of_limitations under sec_6501 and a from assessing an income_tax_liability attributable to g-5’s partnership items for because the fpaa was issued more than years after the partnership and the partners filed their tax returns respondent argues that because the fpaa was issued within years after the partners filed their federal_income_tax returns the period of limitations has not expired for and he may assess income taxes attributable to the adjustment of partnership items against the partners for those years petitioners do not dispute that they carried forward capital losses attributable to g-5 partnership items incurred in to their federal_income_tax returns discussion a judgment on the pleadings rule provides that after the pleadings in a case are closed but within such time as not to delay the trial a party may move for judgment on the pleadings the granting of a motion in respondent’s objection to the motion for judgment on the pleadings he concedes the limitation periods are closed with respect to the partners’ and tax years for judgment on the pleadings is proper only where the pleadings do not raise a genuine issue of material fact and the moving party is entitled to judgment as a matter of law 82_tc_403 66_tc_367 the record shows and the parties agree that there is no genuine issue of material fact b background sec_6226 is one of a group of provisions concerning the tax treatment of partnership items6 that was added to the code by the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 tefra partnership provisions the tefra partnership provisions have been amended since their enactment in and are now contained in sec_6221 through a taxpayer may seek judicial review of an fpaa by filing a petition_for_readjustment of the partnership items with this court sec_6226 the procedures under tefra parallel deficiency procedures in that notice the fpaa and the right to petition this court must generally be given before assessments partnership items are items required to be taken into account for the partnership’s taxable_year to the extent regulations provide that such items are more appropriately determined at the partnership level than at the partner level sec_6231 sec_301_6231_a_3_-1 proced admin regs can be made attributable to partnership items or affected items7 see sec_6223 sec_6225 sec_6226 the commissioner must give notice of both the beginning and the ending of administrative proceedings sec_6223 the ending notice is the issuance of the fpaa which must be mailed no earlier than the 120th day after the notice of the beginning of the administrative proceedings was mailed sec_6223 tefra partnership provisions do not contain a period of limitations within which an fpaa must be issued unlike the period of limitations applicable to the issuance of an fpaa to a large_partnership 114_tc_533 an affected_item is any item whose existence or amount depends on any partnership_item sec_6231 examples of affected items include capital_loss carryforwards net_operating_loss carrybacks investment_tax_credit carrybacks a partner’s basis in his partnership_interest passive losses and sec_465 at-risk limitations 99_tc_121 95_tc_1 87_tc_783 sec_301_6231_a_5_-1t temporary proced admin regs fed reg date sec period of limitations for making adjustments a general_rule -- no adjustment under this subpart to any partnership_item for any partnership taxable_year may be made after the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions c statute_of_limitations in tefra proceedings sec_6501 provides that the amount of any_tax shall be assessed within years from the date a taxpayer’s return is filed the term return for purposes of sec_6501 does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit eg a partnership return sec_6501 sec_6501 provides the general period of limitations for assessing any_tax imposed by the code section establishes the minimum period for the assessment of any_tax attributable to partnership items or affected items notwithstanding the period provided for in sec_6501 section is not a stand-alone statute_of_limitations but can extend the sec_6501 period of limitations with respect to the tax attributable to partnership items or affected items rhone-poulenc surfactants specialties l p v commissioner supra pincite 110_tc_172 supplemented 110_tc_440 stated another way sections and provide alternative periods within which to assess tax with respect to partnership items with the later expiring period governing in a particular case ad global fund llc v united_states 481_f3d_9 there are exceptions to the 3-year period which are not applicable in this case see eg sec_6501 d e f h fed cir 127_tc_75 rhone-poulenc surfactants specialties l p v commissioner supra pincite andantech l l c v commissioner tcmemo_2002_97 affd in relevant part 331_f3d_972 d c cir cc f w operations ltd pship v commissioner tcmemo_2000_286 affd 273_f3d_402 1st cir the issuance of an fpaa suspends the running of any applicable_period of limitations under sections and until the fpaa adjustments become final or conclusively established after which the commissioner ha sec_1 year to assess partners with the tax which properly accounts for their distributive shares of the adjusted partnership items sec d the adjustment is a computational adjustment without notice provided no partner-level determination is necessary a statutory_notice_of_deficiency is not required for a computational adjustment because under tefra the partnership_item has been resolved at the partnership level and cannot be adjustments may become final or conclusively established as a result of an unchallenged fpaa a judicial determination pursuant to a sec_6226 proceeding a settlement agreement pursuant to sec c or a request_for_administrative_adjustment pursuant to sec_6227 a computational adjustment is any change in a partner’s tax_liability to reflect the proper treatment of a partnership_item sec_6231 contested at the individual partner leveldollar_figure sec_6225 a d sec_301_6231_a_6_-1t a temporary proced admin regs fed reg date once the partnership proceeding is completed if an affected_item requires determinations to be made at the partner level the commissioner may issue a notice_of_deficiency to a partner for additional deficiencies attributable to an affected_item requiring partner-level determinations sec a 95_tc_209 sec_301 a - 1t a temporary proced admin regs fed reg date petitioners do not dispute that the fpaa was issued within years of the time they filed their individual income_tax returns petitioners do dispute whether respondent may assess a tax_liability for the taxable years where the underlying partnership_item adjustments relate to transactions that were completed and reported on g-5’s partnership return in a year closed to assessment by sec_6501 in deficiency proceedings sec_6501 does not preclude an examination into events occurring in prior years which are closed to assessment for the purpose of correctly determining income_tax challenges to readjustments of affected items requiring partner-level determinations are not precluded by the finality of a partnership proceeding although relitigation of distributable partnership income is barred 95_tc_193 liability for years which are still open sec_6214 95_tc_437 95_tc_257 the commissioner may recompute the amount of a taxpayer’s loss for a source year closed under the period of limitations to determine whether a net_operating_loss was incurred and if so the amount available in a year open under the period of limitations 56_tc_910 the statute_of_limitations does not prevent the recomputation of the investment_tax_credit carryover from a barred year in order to determine the tax due for an open_year the critical element is that the deficiency being determined be for a year on which the period of limitations has not run although the rule which allows the review of a year closed by the period of limitations to adjust or recompute items that would cause a tax_liability in an open_year pertains to deficiency proceedings there is no tefra partnership provision that precludes extending this rule to partnership proceedings petitioners offer no reason the same rule should not apply to the assessment of a tax_liability arising from a tefra partnership proceeding the court has jurisdiction to determine all partnership items for the taxable_year to which the fpaa relates and the proper allocation of such items among the partners sec_6226 therefore after the court’s decision in this tefra partnership proceeding becomes final respondent may assess a tax_liability for a year open under the period of limitations even though the underlying partnership_item adjustments are attributable to transactions that were completed in a year for which assessments of the partners’ tax is barred because of the expiration of the period of limitations in this case although the periods prescribed by sections a and a have run for and the fpaa determined adjustments to partnership items capital losses that may have income_tax consequences to the partners at the partner level in years open under the period of limitations if the adjustments to partnership items in the fpaa are sustained respondent may assess a computational adjustment or determine a deficiency against the partners for those open years however respondent concedes that because the tax years and are closed respondent is barred from assessing any deficiencies penalties or additions to tax with respect to the partners’ and tax years this court finds that respondent’s issuance of the fpaa on date for g-5’s tax_year was not barred by any period of limitations13 and that the period of limitations for assessing taxes attributable to partnership items for see kligfeld holdings v commissioner t c ___ petitioners’ taxable years is open accordingly this court will deny petitioners’ motion for judgment on the pleadings to reflect the foregoing an appropriate order denying petitioners’ motion for judgment on the pleadings will be issued
